--------------------------------------------------------------------------------

Exhibit 10 (a)
 
 
EMPLOYMENT AGREEMENT


among


TRUSTCO BANK,


TRUSTCO BANK CORP NY


and


ROBERT M. LEONARD

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


WHEREAS, TrustCo Bank Corp NY, a New York corporation (hereinafter referred to
as “TrustCo”), Trustco Bank, a federal savings bank duly organized and existing
under the laws of the United States (hereinafter referred to as the “Bank”)
(hereinafter collectively with TrustCo referred to as the “Companies”) wishes to
enter into an Employment Agreement (this “Agreement”) with Robert M. Leonard
(hereinafter referred to as the “Executive”); and


NOW, THEREFORE, the Companies and the Executive agree as provided below:


1.                   Engagement. The Companies agree to engage the Executive and
the Executive agrees to serve the Companies as an Executive.


2.                   Term. The initial term of this Agreement shall begin on
November 19, 2013 and end on January 1, 2015, and, beginning on January 1, 2015
and on January 1 of each and every year thereafter, the term of this Agreement
shall be extended for an additional one-year period, automatically, unless the
Executive is notified 180 days in advance by the method set forth in Section 11
herein to the contrary (“Nonrenewal Notice”).


3.                   Purpose and Effect. The purpose of this Agreement is to
provide Termination Benefits, as defined in Section 9 hereof, in the event of a
Termination or Change in Control as provided in Section7(a).


4.                   Services. The Executive shall exert the Executive’s best
efforts and devote substantially all of the Executive’s time and attention to
the affairs of the Companies. The Executive shall perform the duties which are
generally assigned to executives in similar positions in corporations of similar
size as the Companies. The Executive shall report directly to the Chief
Executive Officer.

--------------------------------------------------------------------------------

5.                  Compensation. For purposes of this Agreement, Annual
Compensation shall be deemed to include the Executive’s Annual Base Salary, plus
any amount payable pursuant to the Executive Officer Incentive Plan. The
Executive shall be paid by the Companies the Annual Base Salary provided on
Schedule A attached hereto, which Annual Base Salary shall be paid biweekly.
After January 1, 2015, Annual Compensation shall be negotiated between the
parties hereto and shall be deemed a part of this Agreement, provided, however,
that Annual Base Salary for any calendar year beginning on or after January 1,
2015 shall not be less than the immediately preceding calendar year. In addition
to the Annual Compensation, the Executive shall be paid each year by the
Companies the amount calculated in accordance with Schedule B attached hereto,
which shall be paid within 60 days following the end of the year. In the event
of a Change in Control the Incentive Award payable pursuant to the Executive
Officer Incentive Plan shall not be reduced as a result of charges taken in
connection with or as a result of the Change in Control.


6.                   Retirement and Pension. As further compensation for the
services of the Executive:


(a)            The Executive shall be allowed to participate fully in any
disability, death benefit, retirement, or pension plans maintained by the
Companies, pursuant to the terms of such plans. Nothing in this Agreement shall
be construed as a waiver of any of the terms of or conditions precedent to
participation in such plans; and


(b)            Upon termination of the Executive’s employment due to (w)
retirement (defined as the earliest retirement date applicable to the Executive
under the Retirement Plan of Trustco Bank), (x) Disability (as defined herein),
(y) death or (z) Termination (as defined in Section 8 hereof) of the Executive
for any reason other than Good Cause (as defined in Section 8) within two years
after a Change in Control (as defined in Section 7(b) hereof), then the
Companies shall continue the medical benefits (which reimburse expenses
allowable as a deduction under Internal Revenue Code Section 213, without regard
to any adjusted gross income limitation), in effect at the time of the
Executive’s termination, for the Executive and his covered dependents during the
period of time during which the Executive would be entitled to continuation
coverage under a group health plan of the Companies under Internal Revenue Code
Section 4980B if the Executive elected such coverage and paid the applicable
premium. For purposes of this Agreement, the term “Disability” means a mental or
physical condition which (i) in the opinion of a physician mutually agreed upon
by the boards of directors of the Companies and the Executive, will prevent the
Executive from carrying out the material job responsibilities or duties to which
the Executive was assigned at the time disability was incurred, and (ii) is
expected to last for an indefinite duration or a duration of more than six
months.

--------------------------------------------------------------------------------

Upon termination of the Executive’s employment due to (w) retirement (defined as
the earliest retirement date applicable to the Executive under the Retirement
Plan of Trustco Bank), (x) Disability (as defined herein), (y) death or (z)
Termination (as defined in Section 8 hereof) of the Executive for any reason
other than Good Cause (as defined in Section 8) within two years after a Change
in Control (as defined in Section 7(b) hereof), then the Companies shall
monthly, for the longer of the life of the Executive or the life of the
Executive’s spouse, reimburse the Executive and/or the Executive’s spouse for
otherwise unreimbursed medical expenses, including medical insurance premiums,
of the Executive and his spouse (and the Executive’s dependents during the time
such dependents would meet the coverage requirements of a health plan maintained
by the Company if the Executive were covered by such plan) for medical and
health benefits (including dental and prescription drugs) at a level that is
substantially similar to those benefits which the Executive and the Executive’s
spouse were receiving immediately prior to the Executive’s termination under the
Companies’ medical insurance plan and the Executive Medical Reimbursement Plan,
which combined benefits shall not be less than the maximum available as of the
date hereof, and shall not be modified without the consent of the Executive or
the Executive’s spouse (in the event the Executive is deceased); provided,
however, (i) any such expense reimbursement shall be made by the Companies no
later than the last day of the taxable year following the taxable year in which
such expense was incurred by the Executive or his spouse, and (ii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

--------------------------------------------------------------------------------

The obligations of the Companies pursuant to this Section 6(b) shall survive the
termination of this Agreement.


7.                   Termination of Employment.


(a)            If there shall be a Termination (as defined in Section 8 hereof)
of the Executive for any reason other than Good Cause (as hereinafter defined)
or retirement within (i) 12 months prior to a Change in Control (as defined in
Section 7(b)) or (ii) two years following a Change in Control (as defined in
Section 7(b)), then the Executive shall receive the Termination Benefits set
forth herein. For purposes of this Agreement, “Good Cause” shall be limited to
the Executive’s commission of an act of fraud, embezzlement or theft
constituting a felony against either of the Companies as finally determined by a
court of competent jurisdiction or an unequivocal admission by the Executive.


(b)            “Change in Control” means a change in the ownership of the
Company, a change in the effective control of the Company or TrustCo Bank, or a
change in the ownership of a substantial portion of the assets of the Company or
TrustCo Bank, as provided in Section 409A(a)(2)(A)(v) of the Internal Revenue
Code, Treas. Reg. §1.409A-3(i)(5), and any guidance or regulations
(collectively, the “Regulations”) promulgated under Section 409A of the Code.
Subject to the foregoing, Treas. Reg. §1.409A-3(i)(5) provides the following:

--------------------------------------------------------------------------------

(i)            a change in the ownership of the Company or TrustCo Bank occurs
on the date that any one person, or more than one person acting as a group (as
defined in Treas. Reg. §1.409A-3(i)(5)(v)(B)), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Company or TrustCo Bank. However, if any one person, or more than one
person acting as a group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company or TrustCo Bank,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the Company or TrustCo Bank (or
to cause a change in the effective control of the Company or TrustCo Bank
(within the meaning of Treas. Reg. §1.409A-3(i)(5)(vi)). An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
paragraph. This paragraph applies only when there is a transfer of stock of the
Company or TrustCo Bank (or issuance of stock of the Company or TrustCo Bank)
and stock in the Company remains outstanding after the transaction (see
paragraph (c) below for rules regarding the transfer of assets of the Company);


(ii)            a change in the effective control occurs only on the date that
either: (i) any one person, or more than one person acting as a group (as
determined in Treas. Reg. §1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company or TrustCo Bank
possessing 30% or more of the total voting power of the stock of the Company; or
(ii) a majority of members of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors prior
to the date of the appointment or election; or

--------------------------------------------------------------------------------

(iii)            a change in the ownership of a substantial portion of the
Company’s or TrustCo Bank’s assets occurs on the date that any one person, or
more than one person acting as a group (as determined in Treas. Reg.
§1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company or TrustCo Bank that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.


(c)            Notice of Termination shall be communicated by the terminating
party to the other parties to this Agreement pursuant to Section 11 hereof.

--------------------------------------------------------------------------------

8.                   Termination.


(a)            For purposes of this Agreement, “Termination” means (i) the
termination by the Companies (including the issuance of a Nonrenewal Notice by
the Company to the Executive) of the Executive’s employment with the Companies
for any reason or reasons other than for Good Cause, which such termination
results in a “separation from service” with the Companies within the meaning of
Treasury Regulation Section 1.409A-1(h) and (ii) the termination by the
Executive of his employment with the Companies for Good Reason, which such
termination results in a “separation from service” with the Companies within the
meaning of Treasury Regulation Section 1.409A-1(h). Notice of any such
termination shall be communicated pursuant to Section 11 hereof.


(b)            For purpose of this Agreement, Good Reason means the occurrence
of any of the following events, except for the occurrence of such an event in
connection with the termination of the Executive’s employment for Disability or
for death, or except as otherwise agreed to by the Executive, (i) any
substantial diminution in the Executive’s job responsibilities or a material
adverse change in the Executive’s title or status, (ii) a reduction by the
Companies in the Executive’s Annual Base Salary, the failure to maintain on
behalf of the Executive (and his dependents) benefits which are at least
comparable in the aggregate to those in effect as of the date of this Agreement,
or a determination for reasons other than Good Cause not to extend the term of
this Agreement or (iii) the relocation of the principal place of the Executive’s
employment by more than 50 miles from TrustCo’s principal executive office as of
the date of this Agreement; provided, that any of the events described in
clauses (i) through (iii) above shall constitute Good Reason only if the
Companies fail to cure such event within 30 days after receipt from the
Executive of written notice of the event that constitutes Good Reason; and
provided further, that the Executive shall cease to have a right to terminate
due to Good Reason on the 180th day following the later of the occurrence of the
event or the Executive’s knowledge thereof, unless the Executive has given the
Companies notice thereof prior to such date.

--------------------------------------------------------------------------------

9.                   Termination Benefits. The following benefits shall be
Termination Benefits:


(a)            The Companies shall pay to the Executive within 10 days following
the last to occur of both his Termination and a Change in Control a lump sum
amount equal to 2.99 times the Executive’s Annual Compensation in effect at the
time of his Termination or the Change in Control, as the case may be.


(b)            In the event of a Termination, unless the same must be delayed to
prevent a violation of the Regulations, the Companies shall cause to be paid to
the Executive all benefits payable to the Executive under the Companies’
retirement, executive incentive compensation, pension and deferred compensation
plans in accordance with the terms of such plans.


(c)            The Companies shall pay to the Executive all legal fees and
expenses incurred by the Executive directly related to the enforcement of the
payment of Termination Benefits and any reimbursement shall be made on or before
the last day of the calendar year following the taxable year in which the
expense was incurred.


(d)            In the event of a Termination for any reason other than Good
Cause, within two years after a Change in Control, within 30 days of the
Termination the Companies shall transfer any and all country club memberships
owned by the Companies for the benefit of the Executive, to the Executive.


(e)            In the event of a Termination for any reason other than Good
Cause, within two years after a Change in Control, within 30 days of the
Termination the Companies shall transfer to the Executive the company car used
by the Executive, at the time of Termination, at book value.

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein contained, if the Executive is a
“specified employee” as defined in the Regulations, unless otherwise allowed
under the Regulations, Termination Benefits shall not be payable until the first
day of the seventh month following the Executive’s Termination.


10.                 Indemnity.


(a)            The Companies shall provide indemnification rights and benefits
to the Executive to the fullest extent permitted by law and the charter or
bylaws of the Companies. Any amendment or revision to such charter or bylaws
that adversely affects the indemnification rights or benefits available to the
Executive under such charter or bylaws as of the date hereof shall not be
effective against the Executive unless the Executive has consented in writing to
such amendment or revision.


(b)            The indemnification provided by this Section 10 shall not be
deemed exclusive of any other rights to which the Executive may be entitled
under the charter or bylaws of the Companies or any statute, other agreement,
vote of stockholders or disinterested directors or otherwise, both as to action
in an official capacity and as to action in another capacity while holding such
office. Any indemnification rights provided pursuant to this Section 10 shall
continue as to the Executive after the Executive has ceased to be a director,
officer, employee or agent of the Companies and shall inure to the benefit of
the heirs, executors and administrators of the Executive.


11.                 Notices. All notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
deemed to have been given at the time when mailed at any general or branch
United States Post Office enclosed in a certified post paid envelope and
addressed to the address of the respective party stated below or to such changed
address as such party may have fixed by notice.

--------------------------------------------------------------------------------

To the Companies:     
TrustCo Bank Corp NY
 
Trustco Bank
 
5 Sarnowski Drive
 
Glenville, NY 12302
 
 
To the Executive:
 
 
 
 
 



Provided, however, that any notice of change of address shall be effective only
upon receipt.


12.                Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the Companies, their successors and assigns,
including without limitation, any person or entity which may acquire all or
substantially all of either Company’s assets or business or into which either
Company may be consolidated or merged, and the Executive, as well as the
Executive’s heirs, executors, administrators and legal representatives. The
Executive may assign the right to payment under this Agreement, but not
obligations under this Agreement.


13.                Governing Law. Except to the extent preempted by federal law,
this Agreement shall be governed by the laws of the State of New York.


14.                Complete Agreement. This Agreement supersedes all prior
understandings and agreements between the parties, and may not be amended or
modified orally, but only by a writing signed by the parties hereto.


15.                Dispute Resolution. All expenses (including, without
limitation, legal fees and expenses) incurred by the Executive in connection
with, or in prosecuting or defending, any claim or controversy arising out of or
relating to, this Agreement shall be paid by the Companies.

--------------------------------------------------------------------------------

16.                Late Payments. If Companies fail to pay when due any amount
provided under this Agreement, Companies shall pay to the Executive interest on
any outstanding amount, at an annual rate of 12%, compounded semi-annually.


17.                Designation of Beneficiary. In the event that any amount
payable to the Executive as provided by this Agreement remains outstanding upon
the death of the Executive, the amount due shall be payable to a beneficiary as
designated by the Executive, in the same manner as set forth by this Agreement,
or if no beneficiary is named, to the trustee of the Executive’s revocable
living trust, and if none to the trustee of the Executive’s testamentary trust,
and if none to the personal representative of the Executive’s estate.


18.                Survival of Rights. Except as may be expressly provided
herein, all of the Executive’s rights under this Agreement, including, but not
limited to, Sections 6(b), 7 and 9 shall survive the Termination of the
Executive and/or the termination of this Agreement.


19.                Severability. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction is, as to such
jurisdiction, ineffective to the extent of any such prohibition,
unenforceability or nonauthorization without invalidating the remaining
provisions hereof, or affecting the validity, enforceability or legality of such
provision in any other jurisdiction, unless the ineffectiveness of such
provision would result in such a material change as to cause completion of the
transactions contemplated hereby to be unreasonable.


(signature page follows)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TrustCo, the Bank and the Executive have caused this Amended
and Restated Agreement to be executed as of this 19th day of November, 2013.


ATTEST:
 
TRUSTCO BANK CORP NY
 
 
 
/s/ Robert T. Cushing
 
By: /s/ Robert J. McCormick
Title: 
Chief Financial Officer
 
 Robert J. McCormick, President and CEO
 
 
 
ATTEST
 
TRUSTCO BANK
 
 
 
/s/ Mary Jean Riley
 
By: /s/ Robert J. McCormick
Title: 
Vice President
 
 Robert J. McCormick, President and CEO
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ Robert M. Leonard
 
 
Robert M. Leonard

--------------------------------------------------------------------------------

Schedule A to Agreement among Companies and Robert M. Leonard


Calendar Year
Annual Salary
Approval of Companies
2013
 
 
2014
 
 
2015
 
 
2016
 
 
2017
 
 
2018
 
 
2019
 
 

--------------------------------------------------------------------------------

SCHEDULE B


An amount equal to the incremental amount that would have been credited for the
applicable calendar year or partial calendar year during the term of this
agreement, commencing July 26, 2013, to the Executive’s Supplemental Account
Balance under the Trustco Bank and TrustCo Bank Corp NY Supplemental Retirement
Plan as such Plan was in effect on December 31, 2007, and had it not been
amended to cease additional benefit accruals following December 31, 2008.
 
 

--------------------------------------------------------------------------------